Citation Nr: 0416923	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-operative 
herniated nucleus pulposus at L4-5, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 RO decision.  

In September 2003, the veteran appeared at the RO and 
testified at a video conference hearing that was conducted by 
the undersigned Veterans Law Judge sitting in Washington, 
D.C.; a transcript of that hearing is associated with the 
claims file.

The veteran has raised a claim of entitlement to an earlier 
effective date for the grant of a separate 10 percent 
evaluation for scarring residual to his service-connected 
lumbar spine disability.  That matter is referred to the RO 
for appropriate action.

This appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


REMAND

Remand is warranted to ensure that all pertinent medical 
evidence is associated with the claims file and to obtain a 
contemporary medical opinion as to the current severity of 
the disability at issue.  

The veteran disagrees with the rating assigned to his low 
back disability, which he claims incapacitates him to the 
point where he is only able to work minimal hours at a part-
time job.  A VA examination was last conducted in January 
2003.  That examination is inadequate to evaluate the 
veteran's low back disability under applicable rating 
criteria, some of which have subsequently been amended.  See 
revisions effective September 23, 2002 and September 26, 
2003, published at 67 Fed. Reg. 54,345-49 (August 22, 2002); 
67 Fed. Reg. 51,454-58 (August 27, 2003).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  In this case, although the 
veteran was advised as to the changes in the law effective in 
2002, he has not been advised as to the changes effective 
September 26, 2003.  Nor has the RO considered the propriety 
of application of the most recent revisions to his appeal.  
Thus, additional notice and RO adjudication is needed to 
avoid prejudicing the veteran.

Moreover, the January 2003 examiner did not furnish an 
opinion as to the effect of the veteran's low back disability 
on his employability.  In any case, the veteran's testimony 
in September 2003 indicates that his low back disability may 
have worsened since his last VA examination.  In particular, 
he related that he occasionally had bowel problems associated 
with his lower back disability and he estimated that he was 
incapacitated for approximately six-to-eight weeks of the 
previous year.  His spouse added that the veteran twice slept 
with his back brace on that week, which was something that he 
had not done previously.  As such, the veteran should be 
afforded another examination, to include any specialty 
examinations to address all chronic orthopedic and neurologic 
manifestations of the veteran's service-connected back 
disability if deemed necessary.  

Prior to the examination(s), the RO should obtain any 
additional pertinent treatment records indicated by the 
veteran, to include updated VA treatment records and records 
of treatment from private physicians such as Steven Groff, 
M.D.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the record, including the hearing transcript of 
September 2003, indicates that the veteran works part-time at 
a travel agency in a position for which he was trained 
through VA's vocational rehabilitation program from June 2001 
through December 2002.  Thus, the RO should obtain the 
veteran's vocational rehabilitation folder and secure any 
updated employment information for consideration in 
connection with the appeal.

Additionally, the Board notes that in October 2003 the RO 
received from the veteran a statement from him and a letter 
from his private physician, Steven Groff, M.D., which relate 
to his low back disability.  The RO has not considered these 
statements, nor has the veteran submitted a waiver of initial 
RO review of these records.  Although on January 23, 2002, 
final rules were promulgated, which, in part, allowed the 
Board to consider additional evidence without having to refer 
the evidence to the RO for initial consideration, and without 
having to obtain the veteran's waiver, the rule has since 
been invalidated.  See, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  

As a final matter, the Board notes that the veteran has 
appointed as his accredited representative the American Red 
Cross, as indicated by a form dated in June 1971.  The RO did 
not seek to obtain a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) from the veteran's 
representative, noting instead on VA Form 8, Certification of 
Appeal, dated in July 2003, that there was no local office 
for the veteran's representative.  Subsequently, the veteran 
appeared at a hearing before the undersigned in September 
2003, and a transcript of that hearing indicates that a 
veterans benefit counselor represented him in that 
proceeding.  In view of the foregoing, the RO should confirm 
with the veteran his intent with respect to his 
representation, requesting him to indicate whether he chooses 
to maintain his current power of attorney or to opt for 
another.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder, 
including all counseling records.  Once 
obtained, all documentation should be 
associated with the claims folder for the 
duration of the appeal.

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for low back complaints.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any updated 
VA treatment records and treatment 
records from Dr. Groff. 

3.  The RO should arrange for the veteran 
to undergo VA orthopedic and neurologic 
examinations in order to determine the 
current nature and severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner(s) in 
conjunction with the examination(s).  A 
complete rationale for all opinions 
expressed should be provided.  

The examiner should report active 
and passive ranges of lumbar motion and 
include comment as to the presence and 
degree or absence of any objective 
evidence of pain, as well as the presence 
and degree or absence of incoordination, 
weakness, fatigue, atrophy or skin 
changes.  
The examiner should comment as to 
the presence or absence of additional 
functional impairment on use or during 
flare-ups.  
The examiner should comment as to 
the presence or absence of ankylosis.  
The examiner should specifically 
identify any evidence of neuropathy or 
other neurological deficit due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, and bowel or 
bladder problems.  In addition, the 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  
The examiner should also address 
other complaints, such as any 
bowel/bladder impairment and identify the 
nature and degree of any pathology 
attributable to the veteran's service-
connected disability.  
It is essential that the examiner 
also provide an opinion concerning the 
impact of the veteran's service-connected 
low back disability on his ability to 
work.  
If intervertebral disc syndrome is 
present in more than one spinal segment 
related to the veteran's service-
connected low back disability, provided 
that the effects in each spinal segment 
are clearly distinct, the examiner should 
evaluate each segment on the basis of 
chronic orthopedic or neurologic 
manifestations.  
The examiner is further requested to 
comment on whether the veteran's 
subjective complaints are supported by 
and consistent with the clinical evidence 
of record.  
Finally, the examiner should 
indicate whether additional evaluation is 
in order to address one or more chronic 
orthopedic or neurologic manifestations 
found on examination, and, if so, 
identify the specialty examination(s) 
warranted.   

A complete rationale for all opinions 
expressed should be provided.  

4.  If indicated by the VA examiner 
herein above, the RO should arrange for 
the veteran to undergo further VA 
examinations as identified by the VA 
examiner.  The claims folder must be made 
available to and reviewed by any such 
examiner(s) in conjunction with the 
examination(s).  

5.  Thereafter, the RO should then review 
the claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if 
any, he is responsible for providing to 
VA; advising him as to what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting him by 
obtaining identified evidence to 
substantiate his claim.

6.  The RO should ascertain whether the 
veteran wishes to retain his currently 
appointed representative or appoint 
another service organization or 
representative, in which case he should be 
furnished the appropriate form in which to 
do so.  Any designated representative 
should be given an opportunity to review 
the file and submit written argument on 
behalf of the veteran, to include 
submitting a VA Form 646 or its equivalent 
in the event that the case is to be 
returned to the Board after completion of 
the development described herein above.

7.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an increased 
rating for a low back disability, to 
include consideration of (a) the former 
and both revised sets of criteria for 
evaluating intervertebral disc syndrome 
and spinal disabilities, (b) the 
statement of the veteran and letter of 
Dr. Groff, received by the RO in October 
2003, and (c) whether the veteran's low 
back disability prevents him securing and 
maintaining substantially gainful 
employment for entitlement to individual 
employability benefits.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative, 
if any, should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the former 
regulations as well as the recent 
regulatory amendments (in 2002 and 2003) 
pertinent to the evaluation of spinal 
disabilities, a recitation of the 
evidence considered in re-adjudicating 
the claim, and the reasons and bases for 
the determination made as to the 
propriety of the assigned rating.  The 
veteran and his representative, if any, 
should be given the appropriate period of 
time to respond to the supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


